Per Curiam :
In the case before us there are some eighteen assignments of error, but not one of them can be sustained. There was no dispute about title on either side since both parties claimed from a common grantor, so that the true and only question was one of lines, and that was fairly left to the jury. The sheriff’s deed under which Shoemaker claimed, called for the rear end of the Gardner or Kime lot, and necessarily carried the land conveyed by it to that ad joiner, while the Tripp conveyance limited the defendants’ claim to a length westwardly of 150 feet from the middle of Wyoming street.
If, therefore, we were to consult the papers alone, the west line of the defendants’ lot and the east line of the plaintiffs’ would be readily ascertained by a survey of the defendants’ lot. The learned judge, however, thought there was some evidence to go to the jury, and so left it, although we cannot see that it was of such a character as should have changed the prima facie effect of the deeds. There was a good deal of testimony about a fence in the rear of the Kime lot in 1860 or thereabouts; but for what purpose or by whom erected does not appear. Kime claimed up to it in 1873, but before that date we have nothing concerning its purpose.
*385Evidence of this kind was of little moment either to 'establish a line, or on which to base title by the statute of limitations.
The judgment is affirmed.